Title: To James Madison from Richard O’Brien, 16 December 1803
From: O’Brien, Richard
To: Madison, James



Esteemed Sir.
Algiers The 16th. of decembr. 1803
On the 13th Inst. The report of the misfortune of The Philadelphia & Capt Bainbridge reached us at Algiers and was yesterday Confirmed.
It must be evident to our govt. that They have but two Courses to steer Money or balls—if The former I would allso ransom the frigate, and if we attack tripoli we Should get our soundings from Comodore Preble and Captain Bainbridge. This Should be done with force of frigates. Gunboats. 3. or 4 flottants. Vessels Cut down to draw but 12 feet water to Enter the port of tripoli. to have also 4 Thod. men to land after the marine battery Was silenced in order from these allso to Blaze on the town and the Paschas Castle or Pallace. This Event will convince Govt that ships should not be employed Singly on the Coasts of Barbary, with every large ship there should be a small Corsair As the port of tripoli has not sufficient depth of water for the Philadelphia to belong to that Port and under this consideration I apprehend that Tunis or Algiers will try and Purchace said frigt. from The Pasha of tripoli that is if she is got of[f]. This would be apt to throw us into difficulties with either of these 2 powers. We should not give Said Ship a passage from tripoli either as a Tunisian or Algerine property & if obtained raisonable we should Make it a point to ransom allso the frigate.



$  


Suposed Terms—278 men at 600 $ Each is
166800.


29 officers at 4 Thod. $ Each is
116000.


frigate at
 150000.


for Extraordinarys
$432800


Tripoli affairs UStates
  68000



$500800


I should suppose the Pascha would accept those terms independant of a peace, but it must be evident to you the bad policy of now Searching for a peace—on the contrary we Should make a powerfull Exertion, in an attack on tripoli & if not with Success Sooner Than Thus be humbled to Barbary with draw our affairs from the 3 Regencies. A small division at Gibraltar gives us all The requisite security in The W. Ocean—no doubt but before long those States will have a Change in their System if we withdraw, they will Commence On Some one Else.
By the Currier from Spain that arrived here a few days past I find portugal has offered for peace and ransom One-Million Three hundred thousd. $—this is a great Sum—and Sufficient to induce the dey—to accept & have the W Ocean Clear to his Corsairs—and Commence—Spoilations on Some ones Commerce. This Should induce Us to build The 74 Guns Ships & 6 large frigts. and 12 light Corsairs and to make us take on an attitude a great Country with out A marine force ⟨as⟩ a great exertion against A weak power—excuse The liberty I take with you in Thus Communicating My Sentiments. Sir I am respectfully Yr. Most Obt Servt.
OBrien
NB. Those terms to Tripoli would be giving a bounty to him to break with 4 powers one after The other & allso—would oblige us to give doucers to Algrs. & Tunis ransom & Peace 500. Thod. fathoms
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). Docketed by Wagner as received 29 Mar.


